Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/22/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 12/22/2021 is attached to the instant Office action. 

Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/2021 has been entered.

Response to Amendment
4.	This action is in response to the request for continued examination (RCE) filled on 12/22/2021. The amendment has been entered. Claims 1, 9 and 16 have been amended and claims 2, 6, 7, 10, 14, 15, 17 and 19 have been cancelled. Claims 1, 3-5, 

Response to Arguments
5.	Applicant's Arguments/Remarks filed on 12/22/2021 on page 8-12 regarding
35 U.S.C. 101 rejections have been fully considered and are found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant.
Applicant's Arguments/Remarks filed on pages 13-15 regarding 35 U.S.C. 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections are necessitated by Applicant's claim amendments. The prior arts Nixon and Buffet taught the claims 1, 3-5, 8-9, 11-13, 16, 18 and 20. Therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).

Examiner Notes
6.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3-5, 8-9, 11-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (Pub. No. US2007/0168060A1) (hereinafter Nixon) and in view of Buffet et al. (Pub. No. US2008/0276184A1) (hereinafter Buffet).
Regarding claim 1, Nixon teaches A method of dynamically generating a preview of an engineering object …, the method comprising: (Examiner would construe the engineering object as I/O modules or graphic display elements, in light of Specification of current Application at para [0006]. Under BRI, “preview of an engineering object” would be interpreted as preliminary view or pre-review of engineering object (graphic display elements) on the computer screen. Nixon discussed in page 14 para [0088], during execution of any process module, the execution engine provide a display to an operator depicting the interconnected objects or entities within the process module i.e. graphic display associated with that process module. The parameters, graphics, etc. of the display and interconnection of the smart elements within the process module or other displays may be defined and generated by the methods and the simulation algorithms associated with a particular process module. It has been mentioned in page 15 para [0094], that a smart process object may include graphic display element to be displayed to the operator and methods, algorithms, or other steps are implemented as a result of events occurring while the graphic display element is displayed. Moreover, in page 16 para [0102], it has been disclosed that various methods being adapted to display an application-specific graphics image by using XAML (Extensible Application Markup Language). Therefore, it is concluded that Nixon taught the method to generate the preliminary view of an engineering object (graphic display element)).
Nixon teaches receiving a request to display the preview of the engineering object from a user device (Nixon disclosed in page 4 para [0018]: “The user interface system may also include a conversion engine, program or other tool to generate the commands in accordance with a further declarative language based on graphics-related information … The conversion engine may still further generate a data source reference file from the configuration information for the process graphic display that identifies a data source for data to be displayed in connection with the graphic display element.” In page 25 para [0171]: “the creation of each process graphic display, and graphic display element contained therein, is recorded in a respective textual description … Script commands in each description provide an efficient, non-memory intensive mechanism for defining the displays, despite the complexity of the graphics to be rendered.” 
Examiner interprets, a request to display the preview of the engineering object or process graphic display (related to the configuration information) and graphic display element to be displayed after receiving the command/request from the user (when 
Nixon teaches obtaining, automatically, a meta file stored in the form an extendable markup language format indicating association of a plurality of preview strategies with the engineering object, the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view; (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe two types of preview strategies as a function block list and object view. Nixon mentioned in page 15 para [0096-0097], the markup language include script or code that establishes functional or operational aspect of a process graphic display and graphic display element, as well as any aspect or functionality of the user interface. It has been discussed in page 5 para [0039], controller in process plant have control modules made up of function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks. Model predictive controllers (MPCs) with complex function blocks, designed and implemented in an object oriented programming protocol and the control modules can be designed using sequential function block, ladder logic, etc. being designed and implemented using the function block or other programming technique. Moreover, in page 13 para [0085], it has been mentioned that the configuration application has been used to design the display of FIG. 3 in a multi-layered manner such that, for example, tabs (View 1, View 2 and View 3) may be used to access and create different views of the process module or graphic display, i.e. these tabs are used to access and create the different views of object. Nixon disclosed in page 5 para [0035] that the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). With reference to FIG. 15, a process graphic display created in the configuration environment and the display includes the PGXML description of the graphics to be rendered. Most of the data defining a process graphic display or element are stored in the configuration database. It has been mentioned in page 17 para [0110], that the configuration of process graphic displays and the creation of graphic display elements generated by the configuration application or by rendering the XML-based process graphics.
Therefore, it is concluded that a meta file (configuration database) stored and obtained automatically, the process graphic display or element (as engineering object) generated by XML to indicate association (because graphic displays and display elements configured, and defined by XML, as discussed above) of preview strategies such as function block list (sequential function block in control modules designed and implemented using the function block or other programming technique) and object view (graphic display or graphic display elements accessed and created as tabs for different views of object)).
Nixon teaches determining, by the processor, two or more preview strategies which are associated with the engineering object, based on an analysis of the meta file; (Under BRI, Examiner would construe ‘analysis of the meta file’ as markup language, XML includes script or code being used for functional or operational  as engineering object. Nixon discussed in page 5 para [0039] that function block list as one of the preview strategies being designed and implemented for the control modules of MPC controller in the process plant using sequential function block by object oriented programming protocol or programming technique. It has been mentioned in page 13 para [0085], that the configuration application has been used to design the display in a multi-layered manner such as, tabs to access and create the different views of object. Nixon disclosed in page 5 para [0035] that the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). In addition to this, it has been discussed in page 17 para [0110], the configuration of process graphic displays and the creation of graphic display elements generated by the configuration application or by rendering the XML-based process graphics.
Therefore, it is understood that two or more preview strategies (function block and object view) which are associated with the engineering object because the process graphic display or element as engineering object generated and determined by XML to indicate association (since graphic displays and display elements configured, and defined by XML), based on an analysis of the meta file or XML-based process graphics being rendered (as discussed above).
Nixon teaches generating, by the processor, a plurality of preview images of the engineering object, wherein the plurality of preview images are generated based on one or more components of the determined two or more preview strategies; (Under BRI, Examiner would construe the ‘preview images’ as the graphics displayed in the user interface and the “component for generating preview images” would be considered as a factor or ingredient to generate graphic display. Nixon disclosed in page 9 para [0059]: “a process graphic may be created using smart process objects and, when completed, a process module for that graphic may be generated based on graphic elements and their interconnections in the graphic display … a graphic display for that process module may be automatically generated by the configuration application 38 using the graphic display elements in the smart process objects … a graphic display may be created separately and the individual elements within these two entities may be tied together manually by referencing one another (e.g., using the tag properties of the elements within the graphic display and the process module)”. In page 13 para [0084]: “For example, smart process object elements within a graphics display or a process module may be provided a tag including an alias that can be filled in or selected at runtime by, for example, the execution engine …”.
Examiner interprets that graphic display created or generated by using the tag properties of the elements within the graphic display, which is equivalent to the scenario, plurality of preview images are generated based on one or more components (a tag including an alias) of the determined or selected at the execution by the execution engine and the preview strategy is ‘object view’ in above example).
and Nixon teaches generating a graphical user interface view comprising the preview of the engineering object according to the one or more preview strategies associated with the engineering object. (Nixon discussed in page 6 para [0042 and 0046] that suite of applications being used to create and implement process graphic displays and process control modules, such as the control modules. The process control modules include function block control modules etc. and the process graphic display elements that are used by an operator, engineer or other displays to provide information to a user. An execution engine operates or implements each of the graphic displays and the process modules during runtime to create one or more process displays for an operator as defined by the graphic displays. It has been disclosed in page 21 para [0142], referring to FIG. 15, a process graphic display is created in the configuration environment provides an exemplary view of its components. Therefore, Nixon teaches about generating a graphical user interface view (when execution engine operates or implements each of the graphic displays and the process modules during runtime to create one or more process displays) for the user, which comprises the preview of the engineering object according to the one or more preview strategies (function block list and object view)).
	However, Nixon do not explicitly teach … generating a preview of an engineering object in a product lifecycle management environment, obtaining … the engineering object from a product lifecycle management database, concatenating, by the processor, the plurality of preview images of the engineering objects, to generate the preview of the engineering object;
	Buffet teaches … generating a preview of an engineering object in a product lifecycle management environment, (Buffet mentioned about “PLM computer application such as the PLM solution” (in page 1 para [0012]), “PLM groups” preview the collaborative work of the involved distributed team in order to lead a single session versus multiple collaborators. Here, the preview of an engineering object as preview of a collaborative work of the involved distributed team being generated, which can be seen and displayed through the element of collaborative session ‘viewfinder 6’).
	Buffet teaches obtaining … the engineering object from a product lifecycle management database, (Buffet discussed in page 4 para [0073], a software tool as PLM application where this tool enables the user to render the displayed object according to various attributes using a PLM database and database containing modeled objects. The modeled objects are associated to a set of values of attributes stored in the database. Here, the modeled objects are as engineering object and these modeled objects are associated to a set of values of attributes, are stored in the PLM database).
	Buffet teaches concatenating, by the processor, the plurality of preview images of the engineering objects, to generate the preview of the engineering object; (Under BRI, Examiner would interpret the ‘concatenating’ step as combining of two preview/display images. Buffet discussed in page 3 para [0047-0048] a scenario, where a user works on a second object on the basis of a visual representation of the second object displayed in the authoring environment of the second local computer and the visual representation of the first object is displayed together with a visual combined representation of the first object and of the second object in a same viewing context. Buffet teaches a scenario where visual representation of the first object and second object being combined together and displayed a combined representation of the first object and of the second object in a same viewing context or same screen on the user interface).
	Therefore, Nixon and Buffet are analogous art because they are related to generate a preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nixon and Buffet before him or her, to modify generating the plurality of preview strategies and images related to the engineering object of Nixon to include generating and obtaining the engineering object from the a product lifecycle management database and concatenating/combining of preview images of Buffet. The suggestion/motivation for doing so would have been obvious by Buffet because PLM application enables the user to render the displayed object by using a PLM database containing modeled objects and a combined representation of two objects being provided on same screen on the user interface (Buffet disclosed in page 4 para [0073] and in page 3 para [0047-0048]). Therefore, it would have been obvious to combine Buffet with Nixon to obtain the invention as specified in the instant claim(s).
	Regarding claim 3, Nixon and Buffet teach The method of claim 1, further comprising: Nixon teaches receiving a request for storing the engineering object; (Nixon disclosed in page 7 para [0047], as referring to the process plant 10 of FIG. 1, A store a graphical representation of the entity to which the smart process object pertains and is used for actual display to the operator via an operator interface, such as the screen. Nixon disclosed in page 5 para [0035] that the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). With reference to FIG. 15, a process graphic display created in the configuration environment and the display includes the PGXML description of the graphics to be rendered. Most of the data defining a process graphic display or element are stored in the configuration database. In page 17 para [0106]: “The text-based nature of markup languages such as XML and XAML also makes it convenient for the configuration, runtime and other user interface applications to store and communicate process graphics and other data via download scripts.” Therefore, it is understood that computer system received the command or request from the user to store the engineering object as graphic structures (e.g., graphic display elements representative of process plant)).
	Nixon teaches selecting the one or more preview strategies for displaying the preview of the engineering object from the plurality of preview strategies using attributes associated with the one or more preview strategies; (Under BRI, Examiner would construe the “attributes associated with the one or more preview strategies” as property related to the preview or display style. Nixon disclosed in page 12 para [0080]: “An estimated property element generally exposes an estimated property of the system as determined by the process module and may be added to a to display any property of that element … the user can browse and select the properties that will be displayed … A user must generally configure the reference to property(s) to be displayed and the limits and color changes for the element …”. It has been discussed here that the user can select the property or attribute how to display (one of preview strategies) the processing element of a process module).
Nixon teaches associating the one or more preview strategies with the engineering object; (Nixon discussed in page 5 para [0039] that function block list as one of the preview strategies being designed and implemented for the control modules of MPC controller in the process plant using sequential function block by object oriented programming protocol or programming technique. It has been mentioned in page 13 para [0085], that the configuration application has been used to design the display in a multi-layered manner such as, tabs to access and create the different views of object. It has been disclosed in page 5 para [0035] that the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). In addition to this, it has been discussed in page 17 para [0110], the configuration of process graphic displays and the creation of graphic display elements generated by the configuration application or by rendering the XML-based process graphics.
Therefore, it is understood that two or more preview strategies (function block and object view) which are associated with the engineering object because the process 
and Nixon teaches storing the engineering object along with a meta file indicating association of the one or more preview strategies with the engineering object ... (Nixon mentioned in page 15 para [0096-0097], the markup language include script or code that establishes functional or operational aspect of a process graphic display and graphic display element, as well as any aspect or functionality of the user interface. It has been discussed in page 5 para [0039], controller in process plant have control modules made up of function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks. Model predictive controllers (MPCs) with complex function blocks, designed and implemented in an object oriented programming protocol and the control modules can be designed using sequential function block, ladder logic, etc. being designed and implemented using the function block or other programming technique. Nixon disclosed in page 5 para [0035] that the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). With reference to FIG. 15, a process graphic display created in the configuration environment and the display includes the PGXML description of the graphics to be rendered. Most of the data defining a process graphic display or element are stored in the configuration database.

However, Nixon do not explicitly teach storing the engineering object … in the product lifecycle management database.
Buffet teaches storing the engineering object … in the product lifecycle management database. (Buffet discussed in page 4 para [0073], a software tool as PLM application where this tool enables the user to render the displayed object according to various attributes using a PLM database and database containing modeled objects. The modeled objects are associated to a set of values of attributes stored in the database. Here, the modeled objects are as engineering object and these modeled objects are associated to a set of values of attributes, are stored in the PLM database).
Regarding claim 4, Nixon and Buffet teach The method of claim 3, wherein Nixon teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises: selecting the one or more preview strategies based on preset preview preference corresponding to type of engineering object. (Nixon discussed in page 18 para [0117-0118] that FIG. 11 provides an example of a customized content layer of a process graphic display where a user may select or be provided with one or more content layers of the process graphic display elements (and smart process objects more generally) may be pre-defined or created by a configuration engineer or other user. The configuration application enables the creation or definition of these graphic display elements utilizes an object model framework and respective PGXML descriptions. The element may define several visual representations that may include dynamic behavior, for example color changes or animation. Changes in values received from the process control system may prompt the dynamic behavior of the elements in the display to alter their visualization. Here, it has been discussed that selecting the preview strategies for displaying the preview of the engineering object or graphic display elements being predefined by the user and the creation or definition of these graphic display elements utilizes respective PGXML descriptions. Moreover, according to characteristics of the user's profile, might specify the user's access or privileges, the user might select the preview strategy or visual representations of process graphic display).
Regarding claim 5, Nixon and Buffet teach The method of claim 3, wherein Nixon teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises: selecting the one or more preview strategies based on profile data of users likely to access the engineering object. (Nixon discussed in page 18 para [0117-0118] that FIG. 11 provides an example of a customized content layer of a process graphic display where a user may select or be provided with one or more content layers of the process graphic display commensurate with the characteristics of the user's profile, which may specify the user's access graphic display elements (and smart process objects more generally) may be pre-defined or created by a configuration engineer or other user. The configuration application enables the creation or definition of these graphic display elements utilizes an object model framework and respective PGXML descriptions. The element may define several visual representations that may include dynamic behavior, for example color changes or animation. Therefore, it is understood that selecting the preview strategies for displaying the preview of the engineering object or graphic display elements being predefined by the user and the creation or definition of these graphic display elements utilizes respective PGXML descriptions. Moreover, according to characteristics of the user's profile, might specify the user's access or privileges, the user might select the preview strategy or visual representations of process graphic display). 
Regarding claim 8, Nixon and Buffet teach The method of claim 1, further comprising: Nixon teaches receiving a request to modify the displayed preview of engineering object from a user device, wherein the request to modify the preview comprises a preview strategy for displaying preview of the engineering object; (Nixon discussed in page 15 para [0096], the smart process objects are configured and defined in the configuration environment of the disclosed process plant user interface solution to utilize a declarative, or markup, language to support the configuration, generation and operation of the smart process objects and their associated process graphics. Also the format established by the markup language, and the script set forth therein, may be utilized to define and support a process plant user interface (and user interface system) having modular, dynamic process graphics, thereby enabling users to create or modify the user interfaces as process plant conditions, equipment, control routines. It has been discussed in page 19 para [0127-0128], shape objects, shape properties, and groups of shape objects also have behaviors, the behaviors can be defined via code in the form of scripts set forth in association with the shape object, and may utilize any desired programming language. The instructions set forth via the script may then be implemented at runtime to update properties and parameters of the shape object or composite shape object, thereby modifying the appearance of the process graphic display. Here, it has been discussed that user can modify the displayed preview of engineering object (process graphic display) from user interfaces of process plant from a user device. The preview strategy being modified by utilizing the instructions set by implementing the script at runtime to update properties and parameters of the shape object or composite shape object, in order to modify the appearance of the process graphic display).
Nixon teaches dynamically generating a preview of the engineering object according to the preview strategy in the request; and displaying the preview of the engineering object on the graphical user interface of the user device. (Nixon discussed in page 20 para [0129 and 0131], the configuration application provides the configuration engineer or other user the capability to perform a number of actions on shape objects and groups of shapes to add the attributes or behaviors of shape objects. Any static shape, or grouping of shapes, may also be converted to a dynamic shape in anticipation of the capabilities of the underlying XAML framework. Shape objects may be combined to form custom or configured groups of shapes, or shape group objects, and saved as part of a library and the previously created shape group or composite may new process graphic displays or graphic display elements, such as new groups of shapes or composite structures. Therefore, it is understood that the attributes or behaviors of shape objects being modified by the user (implemented in XAML framework) and generated a preview of the engineering object when user selected groups of shapes, or shape group objects and dragged from a pallet section of the user interface into a canvas section which created the new process graphic displays or graphic display elements i.e. preview of the engineering object being displayed on the graphical user interface).
Regarding claim 9, Nixon teaches An apparatus comprising: a processor; a memory coupled to the processor, wherein the memory comprises a preview generation module stored in the form of machine-readable instructions executable by the processor, wherein the preview generation module is configured to: (Under BRI, preview generation module being considered as software or computer program having instruction that is executable by the processor. Nixon disclosed in page 5 para [0038]: “Referring now to FIG. 1, an example process plant 10 in which Smart process objects are used to form process graphic displays and process modules, both of which may be integrated with control modules to provide enhanced control and simulation within the plant environment … the process plant 10 uses a distributed process control system having one or more controllers 12, each connected to one or more field devices.” Here, the control system having one or more controllers (devices) in the process plant is considered as an apparatus. It has been mentioned in page 6 para [0041] that the Suite of operator interface applications are stored in a memory of the workstation (in Fig. 1) and each of the applications or entities are adapted to be executed on a processor associated with the workstation. In page 26 para [0176], it has been discussed that any of the software implemented in Nixon’s disclosure stored in any computer readable memory or other storage medium, in a RAM or ROM of a computer or processor. Therefore, Nixon teaches an apparatus comprising a processor, a memory and memory comprises a preview generation module or software/application stored in the memory as machine-readable instructions that is executed by the processor).
Nixon teaches obtaining, automatically, a meta file stored in the form an extendable markup language format indicating association of a plurality of preview strategies with the engineering object, the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view; (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe two types of preview strategies as a function block list and object view. Nixon mentioned in page 15 para [0096-0097], the markup language include script or code that establishes functional or operational aspect of a process graphic display and graphic display element, as well as any aspect or functionality of the user interface. It has been discussed in page 5 para [0039], controller in process plant have control modules made up of function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks. Model predictive controllers (MPCs) with complex function blocks, designed and implemented in an object oriented programming protocol and the control modules can be designed using sequential function block, ladder logic, etc. being designed and implemented using the function block or other programming technique. Moreover, in page 13 para [0085], it has been mentioned that the configuration application has been used to design the display of FIG. 3 in a multi-layered manner such that, for example, tabs (View 1, View 2 and View 3) may be used to access and create different views of the process module or graphic display, i.e. these tabs are used to access and create the different views of object. Nixon disclosed in page 5 para [0035] that the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). With reference to FIG. 15, a process graphic display created in the configuration environment and the display includes the PGXML description of the graphics to be rendered. Most of the data defining a process graphic display or element are stored in the configuration database. It has been mentioned in page 17 para [0110], that the configuration of process graphic displays and the creation of graphic display elements generated by the configuration application or by rendering the XML-based process graphics.
Therefore, it is concluded that a meta file (configuration database) is stored and obtained automatically, the process graphic display or element (as engineering object) generated by XML to indicate association (because graphic displays and display elements configured, and defined by XML, as discussed above) of preview strategies such as function block list (sequential function block in control modules designed and implemented using the function block or other programming technique) and object view 
Nixon teaches determining, by the processor, two or more preview strategies which are associated with the engineering object, based on an analysis of the meta file; (Under BRI, Examiner would construe ‘analysis of the meta file’ as markup language, XML includes script or code being used for functional or operational aspect of a process graphic display and graphic display element as engineering object. Nixon discussed in page 5 para [0039] that function block list as one of the preview strategies being designed and implemented for the control modules of MPC controller in the process plant using sequential function block by object oriented programming protocol or programming technique. It has been mentioned in page 13 para [0085], that the configuration application has been used to design the display in a multi-layered manner such as, tabs to access and create the different views of object. Nixon disclosed in page 5 para [0035] that the user interface and its graphic structures (e.g., graphic display elements representative of process plant elements) configured, and defined in a flexible and extensible format such as by a declarative (or markup) language referred to herein as PGXML (Process Graphics Extensible Markup Language). In addition to this, it has been discussed in page 17 para [0110], the configuration of process graphic displays and the creation of graphic display elements generated by the configuration application or by rendering the XML-based process graphics.
Therefore, it is understood that two or more preview strategies (function block and object view) which are associated with the engineering object because the process 
Nixon teaches generating, by the processor, a plurality of preview images of the engineering object, wherein the plurality of preview images are generated based on one or more components of the determined two or more preview strategies; (Under BRI, Examiner would construe the ‘preview images’ as the graphics displayed in the user interface and the “component for generating preview images” would be considered as a factor or ingredient to generate graphic display. Nixon disclosed in page 9 para [0059]: “a process graphic may be created using smart process objects and, when completed, a process module for that graphic may be generated based on graphic elements and their interconnections in the graphic display … a graphic display for that process module may be automatically generated by the configuration application 38 using the graphic display elements in the smart process objects … a graphic display may be created separately and the individual elements within these two entities may be tied together manually by referencing one another (e.g., using the tag properties of the elements within the graphic display and the process module)”. In page 13 para [0084]: “For example, smart process object elements within a graphics display or a process module may be provided a tag including an alias that can be filled in or selected at runtime by, for example, the execution engine …”.

and Nixon teaches generating a graphical user interface view comprising the preview of the engineering object according to the one or more preview strategies associated with the engineering object. (Nixon discussed in page 6 para [0042 and 0046] that suite of applications being used to create and implement process graphic displays and process control modules, such as the control modules. The process control modules include function block control modules etc. and the process graphic display elements that are used by an operator, engineer or other displays to provide information to a user. An execution engine operates or implements each of the graphic displays and the process modules during runtime to create one or more process displays for an operator as defined by the graphic displays. It has been disclosed in page 21 para [0142], referring to FIG. 15, a process graphic display is created in the configuration environment provides an exemplary view of its components. Therefore, Nixon teaches about generating a graphical user interface view (when execution engine operates or implements each of the graphic displays and the process modules during runtime to create one or more process displays) for the user, which comprises the preview of the engineering object according to the one or more preview strategies (function block list and object view)).
Nixon do not explicitly teach … generating a preview of an engineering object in a product lifecycle management environment, obtaining … the engineering object from a product lifecycle management database, concatenating, by the processor, the plurality of preview images of the engineering objects, to generate the preview of the engineering object;
	Buffet teaches … generating a preview of an engineering object in a product lifecycle management environment, (Buffet mentioned about “PLM computer application such as the PLM solution” (in page 1 para [0012]), “PLM groups” and “PLM workplace” (in page 4 para [0070]), that means product lifecycle management environment being taught in his invention. It has been discussed in page 8 para [0131] that multiple received objects can be seen and displayed through a ‘single viewfinder 6’, allowing to preview the collaborative work of the involved distributed team in order to lead a single session versus multiple collaborators. Here, the preview of an engineering object as preview of a collaborative work of the involved distributed team being generated, which can be seen and displayed through the element of collaborative session ‘viewfinder 6’).
	Buffet teaches obtaining … the engineering object from a product lifecycle management database, (Buffet discussed in page 4 para [0073], a software tool as PLM application where this tool enables the user to render the displayed object according to various attributes using a PLM database and database containing modeled objects. The modeled objects are associated to a set of values of attributes stored in the database. Here, the modeled objects are as engineering object and 
	Buffet teaches concatenating, by the processor, the plurality of preview images of the engineering objects, to generate the preview of the engineering object; (Under BRI, Examiner would interpret the ‘concatenating’ step as combining of two preview/display images. Buffet discussed in page 3 para [0047-0048] a scenario, where a user works on a second object on the basis of a visual representation of the second object displayed in the authoring environment of the second local computer and the visual representation of the first object is displayed together with a visual representation of the second object in the authoring environment of the second computer so as to provide a combined representation of the first object and of the second object in a same viewing context. Buffet teaches a scenario where visual representation of the first object and second object being combined together and displayed a combined representation of the first object and of the second object in a same viewing context or same screen on the user interface).
	Therefore, Nixon and Buffet are analogous art because they are related to generate a preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nixon and Buffet before him or her, to modify generating the plurality of preview strategies and images related to the engineering object of Nixon to include generating and obtaining the engineering object from the a product lifecycle management database and concatenating/combining of preview images of Buffet. The suggestion/motivation for doing so would have been Buffet because PLM application enables the user to render the displayed object by using a PLM database containing modeled objects and a combined representation of two objects being provided on same screen on the user interface (Buffet disclosed in page 4 para [0073] and in page 3 para [0047-0048]). Therefore, it would have been obvious to combine Buffet with Nixon to obtain the invention as specified in the instant claim(s).
Regarding claims 11-13, Nixon and Buffet teach The apparatus of claim 9, are incorporating the rejections of claims 3-5 because claims 11-13 have substantially similar claim language as claims 3-5, therefore claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon and Buffet as discussed above for substantially similar rationale.
Regarding claim 16, Nixon teaches A non-transitory computer implemented storage medium, having machine-readable instructions stored therein, that when executed by at least one processor, cause the processor to: (Nixon disclosed in page 6 para [0041] that the suite of operator interface applications are stored in a memory of the workstation (in Fig. 1) and each of the applications or entities are adapted to be executed on a processor associated with the workstation. In page 26 para [0176], it has been discussed that any of the software implemented in Nixon’s disclosure stored in any computer readable memory or other storage medium, in a RAM or ROM of a computer or processor. Therefore, Nixon teaches the memory in the workstation as storage medium having machine-readable instructions stored in the memory and the instructions is executed by the processor).
Nixon and Buffet teach the rest of the claim limitations of claim 16 and rest of limitations are incorporating the rejections of claim 1 because claims 16 has substantially similar claim language as claim 1, therefore the whole claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon and Buffet as discussed above for substantially similar rationale.
Regarding claims 18 and 20, Nixon and Buffet teach The storage medium of claim 16, are incorporating the rejections of claims 3 and 8 because claims 18 and 20 have substantially similar claim language as claims 3 and 8, therefore claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon and Buffet as discussed above for substantially similar rationale.

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Block et al. (WO2016144977A1) disclosed a method for sharing user configurable graphical constructs comprising: generating the user-configurable graphical construct or the representation of the user-configurable graphical construct , displaying : the generated user configurable graphical construct or the generated representation of the user-configurable graphical construct, and a user interface for accepting the user-configurable graphical construct; data representing a user - configurable graphical construct, data includes: data indicating the arrangement of the non-local graphical asset, and a preview image representing the non-local graphical asset. The devices in this invention are provided with faster, more efficient methods and .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148